Case 2:19-cv-00538-JCC Document 100-5 Filed 04/01/21 Page 1 of 3




           Exhibit 5
               Case 2:19-cv-00538-JCC Document 100-5 Filed 04/01/21 Page 2 of 3

                                                                                              15-2-17623-4,      S2A




 1
                                                      k in g   c o ilft' w B   h jn g t o n
 2
                                                                MOV - 5,2015
 3
                                                       S U P ER IO R C O U R T C LE R K
 4

 5

 6
                             SUPERIOR COURT OF THE STATE OF WASHINGTON
 7                                  IN AND FOR THE COUNTY OF KING
 8      KAREN SMITH, a single person.
 9                                                        NO. 15-2-17623-4 SEA
                                      Plaintiff,
        V.
10
        MTC FINANCIAL INC. d/b/a TRUSTEE                  ORDER ON STIPULATED MOTION AS
11      CORPS, A WASHINGTON CORPORATION;                  TO NOMINAL DEFENDANT MTC
        SHELLPOINT MORTGAGE SERVICING;                    FINANCIAL INC. D/B/A TRUSTEE
12      BANK OF NEW YORK MELLON Ek/a                      CORPS
        BANK OF NEW YORK AS TRUSTEE FOR
13      THE BENEFIT OF THE
        CERTIFICATEHOLDERS OF THE CWABS,
14      INC. ASSET-BACKED CERTIFICATES,
        SERIES 2007-SDl,
15
                                       Defendants.
16
                 Based upon the stipulated motion by and between the parties to this action, through
17
      their coimsel of record, and the Court having reviewed the files and records herein, it is now,
18
      therefore:
19
                  ORDERED, ADJUDGED and DECREED as follows: (1) that defendant MTC
20
      Financial Inc., d/b/a Trustee Corps (“Trustee Corps”) shall not be required to participate any
21
      further in the above-entitled action absent court order entered on notice to Trustee Corps; (2)
22
      that defendant Trustee Corps shall be dismissed from this litigation when the claims against the
23
      remaining defendants have been adjudicated; (3) the defendant Trustee Corps shall be bound
24
      by any further Order or Judgment of this Court regarding subject property; and (4) no
25
      monetary recovery shall be had or enforced against defendant Trustee Corps.
26

27

     ORDER ON STIPULATED MOTION AS TO NOMINAL                      P e te r so n R u ssell K elly pllc
     DEFENDANT MTC FINANCIAL INC. D/B/A TRUSTEE                    1850 Skyline Tower - 10900 NE Fourth Street
     CORPS -1                                                      BelJevue, Washington 98004-8341
                                                                   TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 115 g30b7027k-
               Case 2:19-cv-00538-JCC Document 100-5 Filed 04/01/21 Page 3 of 3

                                                                                     15-2-17623-4,         S




 1
2
      DATED:                MS
 3
                                            '   JUDGL'CeMMISSIONER
4                                               KING COUNTY SUPERIOR COURT
      Presented By:
 5
      PETERSON RUSSELL KELLY, PLLC
 6

 7    By: /s/ Michael S. DeLeo
          Michael S. DeLeo, WSBA # 22037
 8         Attorneys for Defendant Trustee Corps

 9    Agreed to:
10
      LEEN & O’SULLIVAN, PLLC
11
      By: /s/ David A. Leen
12        David A. Leen, WSBA #3516
           Attorney for Plaintiff
13
      Agreed to:
14

15    DONALD G. GRANT, P.S.

16    By: /s/ Donald G. Grant
          Donald G. Grant, WSBA # 15480
17         Attorney for Shellpoint Mortgage
           Servicing and the Bank of New York
18
           Mellon, fk /a The Bank o f New York, as
19         Trustee for the Certificate Holders of
           CWABS, Inc., Asset-Backed Certificates,
20         Series 2007-SDl

21

22

23

24

25

26

27

     ORDER ON STIPULATED MOTION AS TO NOMINAL             P e t e r so n R u sse l l K e l l y pl l c
     DEFENDANT MTC FINANCIAL INC. D/B/A TRUSTEE           1850 Skyline T o w e r -10900 NE Fourth Street
     CORPS - 2                                            Bellevue, Washington 98004-8341
                                                          TELEPHONE (425) 462-4700 FAX (425) 451-0714
     107977 115 530b7027k
